WILLIAM A. HERIN, Circuit Judge.
This is an appeal from a county court conviction for violation of the traffic code. This court has examined the record and briefs and heard oral argument.
At the conclusion of the direct testimony by the police officer, the trial court asked appellant if he had anything to say. This was reversible error, since appellant was not then represented by counsel and the trial'court did not advise appellant of his right to remain silent. Cochran v. State, 117 So.2d 544 (Fla. 3d DCA 1960). The *130trial court also erred in failing to inform appellant of his right to cross-examine the police officer. See Coco v. State, 62 So.2d 892, 894-5 (Fla. 1953); see also Johnson v. Zerbst, 304 U.S. 458, 58 S.Ct. 1019 (1938).
Accordingly, it is hereby adjudged that the conviction and sentence is reversed with instructions to grant appellant a new trial.